      2:19-cv-00350-BHH             Date Filed 08/17/21   Entry Number 29        Page 1 of 1




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

DILLON BURCKHALTER BETHEA,                     )    Civil Action No. 2:19-cv-00350-BHH
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )
                                               )
KILOLO KIJAKAZI,1                              )
Acting Commissioner of                         )
Social Security Administration,                )
                                               )
                       Defendant.              )             ORDER

       On Plaintiff’s Motion for Attorney’s Fees pursuant to § 206(b)(1) of the Social Security

Act, 42 U.S.C. § 406(b)(1), and there being no objection by counsel for Defendant, it is hereby

       ORDERED as follows:

       1. That the Court authorizes a payment to Beatrice E. Whitten, Esquire, in the amount of

Twenty-Five Thousand, Two Hundred, Forty-One dollars and 00/00 cents ($25,241.00) in

attorney’s fees being withheld from Plaintiff’s past-due benefits for court-related services.

       2. Upon receipt of this sum, Plaintiff’s counsel shall remit Four Thousand, Three-Hundred,

Thirty-One dollars and 94/00 cents ($4,331.94) directly to Plaintiff, representing the sum to be

paid to Plaintiff’s counsel on Plaintiff’s behalf pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412.

                                                              s/ Bruce Howe Hendricks
August 17, 2021                                              Honorable Bruce Howe Hendricks
Charleston, South Carolina                                   United States District Judge




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
